Citation Nr: 0123553	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  94-31 732	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 11, 
1994, for the award of special monthly compensation (SMC) for 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated January 3, 2001, which, inter 
alia, vacated an October 1999 Board decision as to the issue 
on appeal and remanded the case for further development.  The 
matter arose from an August 1996 decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.  Subsequently, the case was transferred to the 
RO in St. Petersburg, Florida.

In August 1998, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  The persuasive medical evidence, prior to August 11, 
1994, demonstrated the veteran's penile prosthesis was 
functioning properly.

3.  Entitlement to SMC for loss of use of a creative organ 
did not arise prior to August 11, 1994.



CONCLUSION OF LAW

An effective date earlier than August 11, 1994, for SMC for 
loss of use of a creative organ is not warranted.  
38 U.S.C.A. §§ 1114(k), 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.350(a), 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the claimant and his 
representative were adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA in the September 1996 statement of the case and 
the June 1997 supplemental statement of the case.  The 
applicable laws were cited and reasons and bases for the 
decision were provided.  

The VCAA also requires specific VA action to assist in 
developing a claim; however, the Board notes the present 
matter on appeal involves consideration of evidence 
previously of record and that no additional VA assistance was 
requested or required.  Therefore, the Board finds that VA 
has met the notice and duty to assist provisions contained in 
the new law.  In light of the notice and development action 
provided in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard, 4 Vet. App. 384; VA O.G.C. Prec. Op. No. 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Private hospital records dated in April 1987 show that the 
veteran had a penile shunt for treatment of priapism due to 
vascular problems related to his sickle cell anemia.  It was 
noted the veteran would probably be impotent as a result of 
the procedure.  Subsequent records show an inflatable penile 
prosthesis was implanted on May 20, 1988, and records dated 
in June 1988 reflect treatment for possible post-operative 
infection.

A June 14, 1988, report noted that the examining physician 
was concerned that the penile pump was very close to the 
anterior scrotal skin margin and that it was not unlikely it 
might someday erode through the incision.  He questioned why 
the pump had not been placed through an inguinal incision or 
an incision not immediately adjacent to the pump.

Private medical records submitted in support of the claim 
include a June 21, 1988, report which noted an examination 
revealed a wound that was completely healed but that previous 
concerns had been that the skin would breakdown and expose 
the veteran's prosthesis.  It was noted that upon examination 
the penile implant was working perfectly well and that the 
veteran had been instructed in inflating and deflating it. 

A private medical report dated November 10, 1988, noted the 
veteran reported having problems with the prosthesis and that 
his wife stated it became soft during intercourse.  The 
physician noted he was unable to detect any malfunction of 
the prosthesis.  It pumped up and remained rigid and deflated 
normally.  The veteran was again instructed in the use of the 
prosthesis.  

A VA outpatient treatment report dated January 3, 1989, noted 
the veteran's penile prosthesis was functional at that time.  
A January 27, 1989, report noted that the prosthesis was 
stable.  

A report dated November 3, 1989, noted the veteran complained 
his pump did not work.  A diagnosis of malfunctioning penile 
prosthesis was provided.  A December 6, 1989, report included 
a diagnosis of non-functioning penile prosthesis.  A January 
5, 1990, report noted the veteran had been informed that his 
prosthesis would work if use in a different manner.  The 
examiner's assessment was "Penile Prosthesis - still having 
problems."  On April 4, 1990, the veteran reported he was 
still having problems with his prosthesis and stated it 
leaked down.  He stated, however, that he was in no hurry to 
return to Birmingham for possible treatment of the problem.  

A September 7, 1990, private medical report noted the veteran 
reported a medical history including nonfunctional penile 
prosthesis.  No additional comments were provided as to the 
matter upon examination. 

A January 10, 1991, VA outpatient treatment report noted the 
veteran still complained of "prosthesis failure."  The 
examiner's assessment included penile prosthesis failure.  A 
February 12, 1991, mental health clinic report noted the 
veteran complained his penile prosthesis was dysfunctional 
and causing marital problems.  A March 11, 1991, report noted 
the veteran complained his prosthesis leaked down.  

A March 25, 1991, genitourinary service report noted the 
veteran claimed he had been dissatisfied with his penile 
prosthesis since placement and that he was unable to have 
intercourse.  The examiner noted that the veteran's penis was 
inflatable with moderate rigidity.  The examiner's impression 
was normal functioning inflatable penile prosthesis.  It was 
noted that the veteran was informed his prosthesis was 
functioning beautifully.  

In a December 1991 rating decision, the RO granted service 
connection for impotence requiring a penile prosthesis as 
"part and parcel" of the veteran's service-connected sickle 
cell anemia previously assigned a 100 percent schedular 
rating.  It was noted that initially the veteran had some 
problems with his prosthesis but that the latest VA treatment 
records indicated the prosthesis was functional.

In a VA Form 21-4138, Statement in Support of Claim, received 
in January 1992, the veteran claimed loss of ability to 
procreate and stated that "although I have the use of the 
penile prosthesis, I am still unable to procreate of which 
can be shown to be the direct result of [his service-
connected psychiatric disorder]."  He also stated that the 
effectiveness of the prosthesis was an issue and alleged it 
had been improperly implanted.  

In a May 1992 rating decision, the RO denied SMC for loss of 
use of a creative organ.

At a personal hearing in May 1992 the veteran and his spouse 
testified that the penile prosthesis would not stay inflated 
long enough to obtain sexual penetration.  The veteran 
further testified that he had never been able to use the 
penile prosthesis for intercourse or to have an ejaculation.

Private medical records dated in June 1992 show the veteran 
reported his penile implant had not been working over the 
past year.

In an August 1992 statement the veteran reiterated his claim 
that his penile prosthesis was nonfunctional.  

Private hospital records dated January 15, 1993, noted the 
veteran stated his penile implant had not been working for at 
least one year.

A May 5, 1993, VA outpatient treatment report noted the 
veteran complained his penile prosthesis did not function 
well.  It was noted that he was to be reevaluated for this at 
a VA urology clinic.  An August 12, 1993, VA social worker's 
note reported the veteran was having problems with his penile 
prosthesis.  The report noted he had been given a bus voucher 
for an appointment at a VA urology clinic later that month; 
however, there is no record of his having attended that 
appointment.

An October 1993 VA examination to evaluate the severity of 
the veteran's service-connected sickle cell anemia noted, 
presumably by the veteran's report, that the penile 
prosthesis had "not done much good."

Private clinical records from Dr. E.P.B. dated in 1994 and 
1995 include an August 11, 1994, report which noted the 
veteran was "having difficulty with his penile prosthesis 
which has never functioned properly."  It was suggested that 
the veteran return to see another physician about the matter.  
The physician's impressions included persistent impotence and 
poorly functioning penile prosthesis.

At a personal hearing in December 1995 the veteran testified 
that the penile prosthesis was not functioning adequately.  
He stated the device had never worked properly.  

An August 1996 rating decision/hearing officer's decision 
granted SMC for loss of use of a creative organ and assigned 
an effective date from August 11, 1994.  It was noted that 
even though the veteran's claim had been made prior to August 
11, 1994, that this date reflected the date entitlement 
arose.  

In his notice of disagreement the veteran stated, in essence, 
that the award of entitlement to SMC should be effective from 
the date of his original claim.  In his substantive appeal he 
stated the effective date should be from the date of private 
hospital treatment in 1987.

During VA psychiatric examination in September 1996 the 
veteran reported that he had a very marked problem obtaining 
an erection and that his penile prosthesis was not 
functioning well.  He stated that as a result he only engaged 
in sexual intercourse once every 2 weeks.

During a September 23, 1996, VA genitourinary examination the 
veteran reported his penile prosthesis had "never worked 
right," but that he had been told upon VA reevaluation that 
it was working normally.  The examiner noted the veteran had 
a normally functioning inflatable penile prosthesis.  The 
diagnoses included sickle cell anemia, by history, status 
post priapism, and history of impotence secondary to the 
foregoing.

In a November 1996 statement, the veteran stated the 
effective date of his award of SMC should be from at least 
1992.  

At a personal hearing in January 1997 the veteran testified 
that he had been impotent since undergoing surgery in 1987 
and that prior to the implantation of a prosthesis in 
approximately 1989 he could not achieve an erection.  He 
stated that he had been unable to have sexual intercourse 
using the prosthetic device because it leaked down and became 
soft upon attempting to penetrate.  The veteran's spouse 
testified that his erections did not last more than 3 
minutes.

At a personal hearing before the undersigned Board Member in 
August 1998 the veteran testified, in essence, that the 
effective date for the award of entitlement to SMC for loss 
of use of a creative organ should be from May 1986 when a VA 
clinical record noted impotence, from April 1987 when he 
first sought treatment for impotence, or from May 1976.  

Analysis

As a preliminary matter, the Board notes that the joint 
motion for remand granted in the January 2001 Court order 
included instructions, in essence, that the Board must 
consider whether the December 12, 1991, rating decision as to 
the denial of entitlement to SMC was "timely appealed."  In 
response, the Board notes that the text of the 
December 12, 1991, rating decision specifically found 
entitlement to SMC for loss of use of a creative organ was 
not warranted, that the veteran expressed dissatisfaction 
with that determination in his notice of disagreement, that 
the issue was addressed in the March 1992 statement of the 
case, and that subsequently in March 1992 the RO received 
correspondence expressing the veteran's desire to continue 
his appeal of that matter.  Therefore, the Board finds the 
matter was "timely appealed" and that the issue of 
entitlement to SMC remained open until it was granted in 
August 1996.  See 38 C.F.R. § 20.200 (2000).  

The Board further notes that there is no earlier 
correspondence that may be construed as a claim for 
entitlement to SMC and that December 12, 1991, the date the 
RO initiated action on this matter, is considered the date of 
claim in this case.  The Court has held that the failure to 
consider evidence which may be construed as an earlier 
application or claim, formal or informal, that would have 
entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 
(1999); see also 38 U.S.C.A. § 7104(a) (West 1991); Servello 
v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, the 
Board is not required to conjure up issues that were not 
raised by an appellant and the appellant must assert the 
claim expressly or by implication.  See Brannon v. West, 12 
Vet. App. 32 (1998).  

VA regulations provide that, except as otherwise provided, 
the effective date of a claim for an increased rating shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.400 (2000).  The Board notes 
that a claim for entitlement to SMC may be construed as a 
claim for an increased rating and that in such matters an 
earlier effective date may be assigned when it is factually 
ascertainable that an increase in disability occurred and the 
claim for increase was received within one year from that 
date.  38 C.F.R. § 3.400(o)(2).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

VA law under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) 
provide that entitlement to SMC is warranted if a veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs.

Specifically, 38 C.F.R. § 3.350(a) provides that:

(i) Loss of a creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or ovaries or other creative organ.  Loss of use 
of one testicle will be established when examination by a 
board finds that: (a) The diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle, or (b) The diameters of the 
affected testicle are reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle; or 
(c) If neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genitourologist 
and accepted by the veteran, establishes the absence of 
spermatozoa.  

(ii) When loss or loss of use of a creative organ resulted 
from wounds or other trauma sustained in service, or resulted 
from operations in service for the relief of other 
conditions, the creative organ becoming incidentally 
involved, the benefit may be granted. 

(iii) Loss or loss of use traceable to an elective operation 
performed subsequent to service, will not establish 
entitlement to the benefit.  If, however, the operation after 
discharge was required for the correction of a specific 
injury caused by a preceding operation in service, it will 
support authorization of the benefit.  When the existence of 
disability is established meeting the above requirements for 
nonfunctioning testicle due to operation after service, 
resulting in loss of use, the benefit may be granted even 
though the operation is one of election.  An operation is not 
considered to be one of election where it is advised on sound 
medical judgment for the relief of a pathological condition 
or to prevent possible future pathological consequences.

As to the matter on appeal, the Board finds the pertinent 
issue to be when entitlement to SMC for loss of use of a 
creative organ arose or, if warranted by the evidence of 
record, when it was factually ascertainable that the veteran 
had loss of use of a creative organ.  See 38 C.F.R. § 3.400.  
Based upon a comprehensive review of the evidence of record, 
the Board finds the persuasive evidence demonstrates that 
entitlement to SMC for loss of use of a creative organ did 
not arise prior to August 11, 1994.  The Board notes it was 
not factually ascertainable that the veteran had loss of use 
of a creative organ within the one year period prior to the 
date of claim.

The veteran claims, in essence, that the proper effective 
date for SMC for his loss of use of a creative organ should 
be the date of VA clinical records reflecting that he was 
impotent due to sickle cell anemia.  This was variously 
alleged to have been in 1987 from the date of an operation at 
Baptist Hospital, Pensacola, Florida, (noted in his September 
1996 VA Form 9), in May 1986 when a VA clinical record noted 
impotence (page 9 of the transcript of the 1998 Board 
hearing), April 1987 when he first sought treatment for 
impotence (page 12 of that hearing), and May 1976 (page 18 of 
that hearing).  

The Board notes the reference to the date of 1976 in the 1998 
Board hearing is apparently in error since there is no 
reference to the veteran being impotent in any clinical 
records dated in 1976.  Presumably, this was intended to be 
May 1986.  The Board also notes there is no evidence of 
impotence prior to the April 1987 penile shunt following the 
veteran's priapism as a result of sickle cell anemia.

The Board finds, in this case, that the evidence prior to 
August 11, 1994, including diagnoses of impotence due to the 
veteran's service-connected sickle cell disability, does not 
demonstrate the loss or loss of use of a creative organ.  The 
Board notes that no competent evidence has been submitted 
showing the veteran's ability to procreate was hindered in 
any manner other than as the result of his impotence due to 
the service-connected sickle cell disability.  

The Board further finds that entitlement to SMC for loss or 
loss of use of a creative organ requires either the actual 
loss or the effective loss of that organ such that it is 
totally unusable.  There is no provision in VA law for the 
temporary application of entitlement to SMC.  

Impotence is defined as the inability of a male to achieve 
and/or maintain penile erection and thus engage in 
copulation.  See Stedman's Medical Dictionary 859 (26th 
Edition).  The Board finds a diagnosis of impotence in and of 
itself without consideration of whether the disorder is 
treatable either by medication, surgical intervention, or 
prosthetic improvement does not demonstrate the loss of use 
of a creative organ.  

In cases such as this where treatment is provided which 
renders the organ functional, the Board finds there is no 
loss of use.  The veteran's treatment by implantation of a 
prosthetic device is analogous to such situations as the 
replacement of a knee by a prosthetic device or the use of 
medication to arrest the progression of a debilitating 
disease both of which generally result in functional 
improvement.  

In a similar matter, the Court held that "[t]he relevant 
inquiry concerning an SMC award is not whether amputation is 
warranted but whether the appellant has had effective 
function remaining other than that which would be equally 
well served by an amputation with use of a suitable 
prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 
373 (1998) (citing 38 C.F.R. § 3.350(a)(2)).  Here, of 
course, the question of amputation is not at issue but rather 
whether the veteran's penile prosthesis adequately served the 
intended function.

Although the veteran and his spouses have testified that his 
penile prosthesis never worked properly and the veteran 
repeatedly complained of problems with the device to his 
medical care providers, the Board finds that private and VA 
medical opinions dated June 21, 1988, November 10, 1988, 
January 3, 1989, January 27, 1989, March 25, 1991, and 
September 23, 1996, provide persuasive evidence that the 
penile prosthesis has functioned properly.  In fact, the 
March 25, 1991, VA examiner stated the device functioned 
beautifully.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board notes that 
the other medical evidence of record which either noted 
problems pertaining to the device or provided diagnoses of a 
malfunctioning device does not indicate the reports or 
opinions were provided based upon an actual examination or 
evaluation of the veteran's prosthesis.  

The Board also finds that the veteran's claim that the 
prosthesis had never been functional is inconsistent with his 
February 1992 report that he had "the use of the penile 
prosthesis" and his September 1996 report during a VA 
psychiatric examination that he had sexual intercourse 
approximately once every 2 weeks.  The Court has held that in 
determining whether evidence submitted is credible the Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  In light of inconsistencies in the 
testimony and statements provided in support of the veteran's 
claim and the lack of probative objective medical evidence, 
the Board must conclude that the evidence of record 
indicating an improperly functioning penile prosthesis is not 
credible.  

In sum, the Board finds the persuasive medical evidence 
demonstrates the veteran's penile prosthesis was consistently 
found to function properly and that this evidence is in 
opposition to the other statements and testimony provided in 
support of the veteran's claim.  While the veteran and his 
spouses are competent to testify as to the matter of the 
function of the prosthesis, their statements are of 
insufficient probative value to overcome the contrasting 
medical evidence that the prosthesis had functioned normally.  
Therefore, the Board must conclude that entitlement to SMC 
for loss of use of a creative organ did not arise prior to 
August 11, 1994, and that entitlement to an earlier effective 
date is not warranted.

The Board also notes that the joint motion for remand granted 
in the January 2001 Court order included instructions that 
the Board consider the holdings in Fenderson v. West, 12 Vet. 
App. 119 (1999), and Meeks v. West, 12 Vet. App. 352 (1999), 
in determining whether the veteran was entitled to SMC 
retroactively for various stages of his fluctuating 
condition.  Based upon the determination that entitlement to 
SMC for loss of use of a creative organ never arose prior to 
the assigned effective date, the Board finds that the 
holdings in Fenderson and Meeks are inapplicable and that 
entitlement to SMC retroactively for fluctuating stages of 
impairment is not warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative.  In 
this case, the Board finds the preponderance of the evidence 
is against the veteran's claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


ORDER

Entitlement to an effective date earlier than August 11, 
1994, for the award of SMC for loss of use of a creative 
organ is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

